Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 1 of 14 PagelD 32521

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

WINN-DIXIE STORES, INC.,
Plaintiff,
Vv. Case No. 3:15-cv-1143-J-39JBT

SOUTHEAST MILK, INC., NATIONAL
MILK PRODUCERS FEDERATION,
DAIRY FARMERS OF AMERICA, INC.,
LAND O'LAKES, INC., DAIRYLEA
COOPERATIVE INC., and AGRI-MARK,
INC.,

Defendants.
I

ORDER
THIS CAUSE is before the Court on the following motions and the parties’

respective responses in opposition:

1) Defendants’ Motion in Limine to Exclude from Evidence the
Opinions and Work Product of Dr. Scott Brown and Supporting
Memorandum of Law (Doc. 321); Plaintiffs Opposition (Doc. 350);

2) Defendants’ Motion in Limine to Exclude Evidence and
Argument that Defendants’ Sales Constitute Continuing Violations and
Incorporated Memorandum of Law (Doc. 323); Plaintiffs Response in
Opposition (Doc. 348);

3) Defendants’ Omnibus Motion and Supporting Memorandum
of Law in Limine to Exclude Certain Evidence (Doc. 324); Plaintiffs
Response in Opposition (Doc. 349);

4) Plaintiffs Motions in Limine Nos. 1-8 and Incorporated
Supporting Memorandum of Law (Doc. 327); Defendants’ Response in
Opposition (Doc. 339);

5) Plaintiffs Motion in Limine #9 to Preclude References to the
Herd Retirement Program as “Voluntary” (Doc. 328); Defendants’
Response in Opposition (Doc. 340);
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 2 of 14 PagelD 32522

6) Plaintiffs Motion in Limine #10 to Preclude any Reference to
the Failure of any Federal or State Antitrust Agency to Initiate an
Enforcement Action (Doc. 329); Defendants’ Response in Opposition (Doc.
347);

7) Plaintiffs Motion in Limine #11 to Preclude Defendants from
Introducing Evidence at Trial Relating to or Referencing Statements (Past
and Present) of Congressmen and U.S.D.A. Officials (Doc. 330);
Defendants’ Response in Opposition (Doc. 341);

8) Plaintiffs Motion in Limine #12 to Preclude Defendants from
Introducing Evidence or Arguments at Trial Relating to or Referencing
Plaintiffs’ Lack of Standing (Doc. 331); Defendants’ Response in Opposition
(Doc. 342);

9) Plaintiffs Motion in Limine #14 to Preclude Defendants from
Referencing (1) the Capper-Volstead or Cooperative Marketing Acts, or (2)
a “Good Faith” Belief that their Actions are Immune from Liability (Doc. 332);
Defendants’ Response in Opposition (Doc. 344);

10) Plaintiffs Motion in Limine #15 to Preclude Defendants from
Introducing Evidence at Trial Relating to or Referencing Statements (Past
and Present) from Farmers and About Farmer Profitability (Doc. 333);
Defendants’ Response in Opposition (Doc. 345);

11) Plaintiff's Motion in Limine #16 to Preclude Defendants from
Presenting Evidence Concerning Purported Good Intentions or “Reasons,”
“Procompetitive” Benefits and Ineffectiveness of the Herd Retirement
Program (Doc. 334); Defendants’ Response in Opposition (Doc. 344);

12) Plaintiff's Motion in Limine #13 to Allow into Evidence the Prior
Deposition Testimony and Documents of Dr. Scott Brown (Doc. 335);
Defendants’ Response in Opposition (Doc. 343);

13) Plaintiffs Motion in Limine to Admit Co-Conspirator

Statements Under Federal Rule of Evidence 801(d)(2)(E) (Doc. 336);
Defendants’ Response in Opposition (Doc. 346).

 

“We use the term {in limine] in a broad sense to refer to any motion, whether made
before or during trial, to exclude anticipated prejudicial evidence before the evidence is

actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2 (1984). Motions in limine

 

should be limited to specific pieces of evidence and not serve as reinforcement regarding
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 3 of 14 PagelD 32523

the various rules governing trial, or (re)-addressing substantive motions such as motions
for summary judgment. See Royal Indem. Co. v. Liberty Mut. Fire Ins. Co., No. 07-80172-
CIV-COOKE, 2008 WL 2323900, at *1 (S.D. Fla. June 5, 2008); see also Stewart v.

Hooters of Am., Inc., No. 8:04-CV-40-T-17-MAP, 2007 WL 1752873, at *1 (M.D. Fla. June

 

18, 2007) (“Motions In Limine are disfavored; admissibility questions should be ruled upon
as they arise at trial. Accordingly, if evidence is not clearly inadmissible, evidentiary
rulings must be deferred until trial to allow questions of foundation, relevancy, and
prejudice to be resolved in context.”) (internal citations and emphasis omitted); Royal
Marco Point 1 Condo. Ass'n v. QBE Ins. Corp., No. 2:07-CV-16-FTM-99SPC, 2011 WL
470561, at *2 (M.D. Fla. Feb. 2, 2011) (“The court excludes evidence on a Motion In
Limine only if the evidence is clearly inadmissible for any purpose.”). In light of the

preliminary or preemptive nature of motions in limine, “any party may seek

 

reconsideration at trial in light of the evidence actually presented and shall make
contemporaneous objections when evidence is elicited.” Miller ex rel. Miller v. Ford Motor
Co., No. 2:01CV545FTM-29DNF, 2004 WL 4054843, at *1 (M.D. Fla. July 22, 2004). With
these standards in mind, and after having the benefit of argument from counsel at the
December 18, 2019 Final Pretrial Conference, it is hereby

ORDERED:

1) Defendants’ Motion in Limine to Exclude from Evidence the Opinions and

 

Work Product of Dr. Scott Brown and Supporting Memorandum of Law (Doc. 321; S. Doc.

381) and Plaintiffs Motion in Limine #13 to Allow into Evidence the Prior Deposition

 

Testimony and Documents of Dr. Scott Brown (Doc. 335) are GRANTED in part and

DENIED in part as follows:
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 4 of 14 PagelD 32524

a. Plaintiff's Motion (Doc. 335) is GRANTED to the extent that Plaintiff may
rely on Dr. Brown's findings. See (Doc. 357);! see also Fed. R. Evid.
801(d)(2)(B)(“A statement that meets the following conditions is not
hearsay . . . [t]he statement is offered against an opposing party and . .
. is one the party manifested that it adopted or believed to be true... .”).
However, if Plaintiff relies on Dr. Brown's findings, Plaintiff must omit all
references to Dr. Brown's findings as to dollar amounts, i.e., $9.5 billion.
See Fed. R. Evid. 403 (“The court may exclude relevant evidence if its
probative value is substantially outweighed by a danger of one or more
of the following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumulative
evidence.”). In this instance, the Court finds that the probative value of
any reference to Dr. Brown's dollar amounts, specifically the $9.5 billion,
is substantially outweighed by unfair prejudice to Defendants, confusing
the issues, and misleading the jury.

b. Plaintiffs Motion (Doc. 335) is DENIED as to Dr. Brown's prior
deposition testimony. Plaintiff is precluded from entering Dr. Brown’s
prior deposition testimony taken in the Edwards et al. v. National Milk
Producers Federation et al., Case No. 4:11-cv-04766-JSW, (N.D. Cal.).
The Court previously found that the Edwards case and other related

cases did not toll the Statute of Limitations, with a limited exception

 

' Dr. Brown’s findings are located throughout the record in various documents. See (Doc.
357).
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 5 of 14 PagelD 32525

provided therein, because “[t]he instant case differs in parties, evidence,
memories, and witnesses .. . .” See (Doc. 234 at 17-22 (specifically
considering the Edwards case)).?

c. Defendants’ Motion (Doc. 321; S. Doc. 381) is GRANTED to the extent
that Plaintiff is precluded from referencing Dr. Brown's findings as to
dollar amounts and relying on prior deposition testimony taken in the
Edwards case.

d. Defendants’ Motion (Doc. 321; S. Doc. 381) is otherwise DENIED.

2) Defendants’ Motion in Limine to Exclude Evidence and Argument that
Defendants’ Sales Constitute Continuing Violations and Incorporated Memorandum of
Law (Doc. 323) is DENIED. See (Doc. 234 at 10 (finding that there are genuine issues of
material fact as to whether the alleged violations were continuing in nature)).

3) Defendants’ Omnibus Motion and Supporting Memorandum of Law in
Limine to Exclude Certain Evidence (Doc. 324) is GRANTED in part and DENIED in part
as follows:

a. Evidence relating to damages for cheese and butter purchases is

DENIED. The Court previously excluded opinions from Dr. Connor

 

? During the Final Pretrial Conference and in Plaintiffs Memorandum Regarding Certain
Issued to be Addressed at the Final Pretrial Conference (Doc. 375), Plaintiff argued that the Court
should permit Plaintiff to rely on and use against Defendants the depositions of John Wilson,
Thomas Wegner, Jerome Kozak, Richard Stammer, Edward Gallagher, and Michael Lichte, which
were taken in the Edwards case. See (Doc. 375 at 1-6). Aside from permissible uses for
impeachment purposes under the applicable rules, the Court precludes Plaintiff from using the
referenced depositions from the Edwards case. See Fed. R. Civ. P. 32; see also (Doc. 234 at 17—
22 (specifically considering the Edwards case)). Notably, Defendants represented during the Final
Pretrial Conference that Defendants intend to present John Wilson, Thomas Wegner, and Richard
Stammer as live witnesses during the trial. In turn, Plaintiff will have the opportunity during trial to
cross-examine those witnesses.
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 6 of 14 PagelD 32526

relating to Plaintiffs purchases of cheese and butter before September
23, 2011. (Doc. 320 at 6, 11). The Court finds no support at this stage
to summarily exclude evidence relating to damages for cheese and
butter purchases.

b. Evidence that uses misleading and prejudicial terminology relating to
dairy farm practices or the operation of the Herd Retirement Program is
GRANTED to the extent that Plaintiff is precluded from referring to “bred
heifers” by using any of the following terminology: the slaughter of
“unborn baby cows” or “fetuses.” Plaintiff is also precluded from
referencing a heifer “not being able to have her calf.” Defendants’ Motion
(Doc. 324) as to misleading and prejudicial terminology is otherwise
DENIED.

c. Evidence on topics for which Plaintiffs designated representative under
Federal Rule of Civil Procedure 30(b)(6), Mr. Graham Leary, had no
knowledge is GRANTED. However, Defendants request that the Court
preclude Plaintiff “from offering testimony, from any witness, related to
its purchases of milk or dairy products from Defendants” is not only
overly broad, but evidence related to Plaintiffs purchases of milk or dairy
products from Defendants goes straight to the heart of the issues in this
case. The Court will not preclude Plaintiff from offering testimony from
Mr. Leary related to Plaintiffs purchases of milk or dairy products from
Defendants for which Mr. Leary has knowledge. See Fed. R. Civ. Pro.

30(b)(6) (“The persons designated must testify about information known
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 7 of 14 PagelD 32527

or reasonably available to the organization.”). Mr. Leary is precluded
from testifying about matters for which he has no knowledge. See Fed.
R. Evid. 602 (“A witness may testify to a matter only if evidence is
introduced sufficient to support a finding that the witness has personal
knowledge of the matter.”); see also Deck v. PetSmart, Inc., No. 3:16-
CV-1517-J-39MCR, 2018 WL 7349248, at *2 (M.D. Fla. July 20, 2018)
(Davis, J.) (“Non-expert (or lay) witnesses may only testify to opinions
or inferences which are (a) rationally based on the perception of the
witness, and (b) helpful to a clear understanding of the witness’
testimony or the determination of a fact in issue, and (c) not based on
scientific, technical, or other specialized knowledge within the scope of
Rule 702.”") (quoting United States v. Henderson, 409 F.3d 1293, 1300
(11th Cir. 2005)). Defendants shall have an opportunity during trial within
the bounds of the rules to cross-examine Mr. Leary.

d. Evidence and argument relating to the size or financial condition of
Defendants and the compensation of their employees or consultants is
DENIED without prejudice to being re-addressed at trial, based upon
specific objections to specific testimony and evidence. See Fed. R. Evid.
401, 402, 403. The Court does not anticipate admitting such evidence
but to the extent that the evidence becomes relevant, the Court will rule
on the admissibility during trial.

e. Evidence that uses misleading and prejudicial language suggesting that

the HRP was intended to harm small dairy farmers is GRANTED in light
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 8 of 14 PagelD 32528

of Plaintiffs representation that it does not intend to introduce such
evidence. See (Doc. 349 at 17).

f. Argument that farmers were required to stay out of dairy farming for one
year as a condition of participating in the HRP is DENIED. The evidence
supports that Defendants’ documents referenced “ceas[ing] dairy

production for one year.” See (Doc. 363-8 at 2); see also (Doc. 363-7 at

 

66:8-12; Thomas Wegner testified that in “fairness that if you receive
the benefit, that you need to be out for at least 12 months before you
can come back in.”).

g. Argument that farmers were required to retire their “entire herd” as a
condition of participating in the HRP is DENIED. The evidence supports
that Defendants’ documents referenced “entire dairy herd.” See (Doc.
363-9 at 2; “This Bid constitutes an offer by Producer to sell Producer's
entire dairy herd, including all milking cows and dry cows... .”); see
also (Docs. 363-12-18 (2007-10 bid forms referencing “entire dairy
herd.”). To help avoid juror confusion, when referencing “entire herd,”
Plaintiff shall make it clear to the jury that “entire herd” refers to “entire
dairy herd.”

4) Plaintiffs Motions in Limine Nos. 1-8 and Incorporated Supporting
Memorandum of Law (Doc. 327) is GRANTED in part and DENIED in part as follows:

a. Evidence regarding “Offset of Overcharges” is GRANTED to the extent

that Defendants are precluded from offering evidence that Plaintiff was

not injured as a result of pass-through of any overcharges. See (Doc.
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 9 of 14 PagelD 32529

339 at 3, n.1 (Defendants represent that they have no intention of
arguing that Plaintiff “was not injured as a result of a ‘pass-through’ of
any alleged overcharges.”). The remainder of Plaintiffs Motion (Doc.
327) relating to the offset of overcharges, specifically Plaintiffs
profitability, financial results, and financial condition, is TAKEN UNDER
ADVISEMENT to be determined during trial when the Court can better
assess Plaintiff's request in context.

b. Evidence of the impact of an adverse judgment is TAKEN UNDER
ADVISEMENT to be determined during trial when the Court can better
assess Plaintiffs request in context. See (Doc. 339 at 5 (Defendants
represent that they “do not intend to introduce or present evidence or
argument that Defendants or their farmer members could not afford an
adverse damages award.”) Defendants request that the Court take the
Motion under advisement and rule on it only if Defendants determine
that their defense of this case requires presentation or introduction of
such material for purposes of the following issues: 1) “the purpose and
effect of the Capper-Volstead Act;” 2) “the fact that dairy farmers are the
owners of Defendants;” 3) “the fact that dairy farmers fund the
Cooperatives Working Together Program through assessments paid on
each hundredweight of milk;” or 4) “the circumstances in the dairy
industry during the time period of the Herd Retirement Program and the
reasons for implementing the Program.” The Court does not intend on

admitting into evidence the impact of an adverse judgment but in an
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 10 of 14 PagelD 32530

abundance of caution, the Court takes Plaintiffs request under
advisement.

c. Evidence of “good” corporate conduct is DENIED. Defendants represent
that they do not intend to offer evidence concerning philanthropic work
and charitable donations unrelated to the HRP. The Court expects
Defendants to adhere to such representations during trial. Additionally,
the Court finds that Plaintiffs Motion (Doc. 327) is overly broad as it
relates to general “good” corporate conduct.

d. Evidence of limited involvement in the alleged conspiracy is DENIED.
Defendants’ involvement in the alleged conspiracy is relevant to the
remaining issues. See Fed. R. Evid. 401, 403; see also (Doc. 234 at 7—
12 (discussing that genuine issues of material fact exist as to whether
Defendants effectively withdrew from the alleged conspiracy)).

e. The presentation of depositions proposed by Plaintiff is GRANTED.

f. Evidence of lawyer-driven action is GRANTED. The parties, witnesses,
and experts are precluded from arguing, referencing, or introducing
evidence related to this case being driven by lawyers. The Court finds
that the probative value of admitting that this case was driven by
Plaintiffs counsel is substantially outweighed by unfair prejudice to
Plaintiff, confusing the issues, and misleading the jury. See Fed. R. Evid.
403.

g. The presentation of documents without sponsoring witnesses is

DENIED. Plaintiff requests that the Court make decisions about

-10-
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 11 of 14 PagelD 32531

unidentified documents in a vacuum, and without knowing whether
circumstances will arise at trial requiring the requested decision to be
made.

h. Live testimony from Defendants’ witnesses not made available for live
testimony in Plaintiffs case-in-chief is GRANTED, provided Plaintiff has
exhausted all means available to secure the witnesses’ live testimony
and has made a request prior to the commencement of jury selection for
Defendants to produce the witness for Plaintiffs case-in-chief.

5) Plaintiffs Motion in Limine #9 to Preclude References to the Herd
Retirement Program as “Voluntary” (Doc. 328) is DENIED. At trial, Plaintiff may rebut
Defendants’ contentions that the HRP was voluntary as Plaintiff has continued to do
throughout this case.

6) Plaintiffs Motion in Limine #10 to Preclude any Reference to the Failure of

 

any Federal or State Antitrust Agency to Initiate an Enforcement Action (Doc. 329) is
GRANTED. Defendants are precluded from introducing evidence that any federal or state
antirust agency failed to initiate an enforcement action. See Fed. R. Evid. 401, 403; see
also U.S. ex rel. Atkins v. Mcinteer, 470 F.3d 1350, 1360 n.17 (11th Cir. 2006) (“In any
given case, the government may have a host of reasons for not pursuing a claim.”).

7) Plaintiffs Motion in Limine #11 to Preclude Defendants from Introducing
Evidence at Trial Relating to or Referencing Statements (Past and Present) of
Congressmen and U.S.D.A. Officials (Doc. 330) is DENIED without prejudice to being re-

addressed at trial, based upon specific objections to specific testimony and evidence. See

-11-
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 12 of 14 PagelD 32532

Fed. R. Evid. 401, 402, 403. To the extent that the evidence does not constitute hearsay,
the Court anticipates that the evidence will be relevant to the remaining issues.

8) Plaintiffs Motion in Limine #12 to Preclude Defendants from Introducing
Evidence or Arguments at Trial Relating to or Referencing Plaintiffs’ Lack of Standing
(Doc. 331) is GRANTED. See Fed. R. Evid. 401; see also (Doc. 257 at 12 (granting in
part and denying in part Defendants’ Renewed Motion on Standing (Doc. 242)).

9) Plaintiffs Motion in Limine #14 to Preclude Defendants from Referencing
(1) the Capper-Volstead or Cooperative Marketing Acts, or (2) a “Good Faith” Belief that
their Actions are Immune from Liability (Doc. 332) and Plaintiff's Motion in Limine #16 to
Preclude Defendants from Presenting Evidence Concerning Purported Good Intentions
or “Reasons,” “Procompetitive” Benefits and Ineffectiveness of the Herd Retirement
Program (Doc. 334) are DENIED. Whether Defendants are entitled to immunity remains
an issue in this case. See (Doc. 354 at 15-17; Doc. 385). At this stage, the Court finds
no basis for a blanket exclusion of evidence relating to immunity and Defendants’ position
that the HRP was not anticompetitive but that it was reasonably believed to promote
enterprise, productivity, and other procompetitive ends.

10) Plaintiffs Motion in Limine #15 to Preclude Defendants from Introducing
Evidence at Trial Relating to or Referencing Statements (Past and Present) from Farmers
and About Farmer Profitability (Doc. 333) is DENIED. Farmer testimony is relevant to
whether the HRP was an unreasonable agreement to restrain supply and what impact, if
any, it had on milk production. See Fed. R. Evid. 401, 403. Defendants are cautioned that
to the extent that the farmers’ testimony contains hearsay statements that do not fall into

an exception, the Court will exclude such testimony at trial.

-12-
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 13 of 14 PagelD 32533

11) Plaintiffs Motion in Limine to Admit Co-Conspirator Statements Under
Federal Rule of Evidence 801(d)(2)(E) (Doc. 336) is DENIED without prejudice to being
re-addressed at trial, based upon specific objections to specific testimony and evidence.
See Fed. R. Evid. 401, 402, 403. Attached to Plaintiffs Motion (Doc. 336) are Exhibits 1-
77, 79-125, and 127-58 (Doc. 361), and Exhibits 78 and 126 (S. Doc. 367). Plaintiff seeks
admission of these documents under Fed. R. Evid. 801(d)(2)(E), which authorizes the
admission of statements made by a co-conspirator of the party against whom the
statements are offered. Whether Defendants engaged in a conspiracy remains at issue
to be determined at trial. Thus, the Court will not summarily admit these documents at
this stage. See e.g., United States v. Van Hemelryck, 945 F.2d 1493, 1498 (11th Cir.
1991) (To determine admissibility of co-conspirator statements, “the court may consider
both the coconspirator's hearsay statement and independent outside evidence .. .
[hJowever, this determination need not be made prior to trial.”).

12) At trial, the Court does not intend to exclude the following witnesses for
Defendants: John Peachey, Dale Eade, Dennis Johnson, and Jimmy Stewart. However,
prior to trial commencing on January 6, 2020, at 9:00 a.m., Defendants shall make the
four witnesses available for deposition at a time and location convenient to Plaintiff. The
witnesses may be made available by video or other technology approved by Plaintiff. To
the extent that Plaintiff decides to depose any of the four witnesses, Defendants shall pay
the costs associated with Plaintiff taking the depositions of the witness(es), excluding

attorneys’ fees at this time.

-~13-
Case 3:15-cv-01143-BJD-JBT Document 392 Filed 12/23/19 Page 14 of 14 PagelD 32534

13) Based on argument from Plaintiffs and Defendants’ counsel during the
Final Pretrial Conference, Defendants’ Ore Tenus Motion to Dismiss (Doc. 386) is
DENIED.

DONE and ORDERED in Jacksonville, Florida this 23" day of December, 2019.

Bana Pan

BRIAN J. DAVIS.
United States District Judge

5
Copies furnished to:

Counsel of Record

-14-
